 


110 HR 471 IH: Adoption Tax Relief Guarantee Act of 2007
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 471 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Wilson of South Carolina (for himself, Mr. Hayes, Mr. Sensenbrenner, Mr. McCotter, Mr. Burton of Indiana, Mr. Souder, Mr. Bartlett of Maryland, Mr. Fortuño, Mr. Gary G. Miller of California, Mr. Akin, Mr. Pitts, Mr. Paul, Mr. Hoekstra, Mr. Snyder, Mr. Wamp, Mr. Kline of Minnesota, Mr. Gillmor, Mr. Hall of Texas, Mr. Crenshaw, Mr. Rogers of Michigan, Mr. Gordon of Tennessee, Mr. Udall of Colorado, Mr. Rangel, Mr. Issa, Mr. Gingrey, Mr. Tiahrt, Mr. Castle, Mr. King of New York, Mrs. Musgrave, Mr. Wolf, Mr. Miller of Florida, Mr. Terry, and Mr. Forbes) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To repeal the sunset of the Economic Growth and Tax Relief Reconciliation Act of 2001 with respect to the expansion of the adoption credit and adoption assistance programs. 
 
 
1.Short titleThis Act may be cited as the Adoption Tax Relief Guarantee Act of 2007. 
2.Repeal of sunset of expansion of adoption credit and adoption assistance programs Title IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to section 202 of such Act (relating to expansion of adoption credit and adoption assistance programs). 
 
